Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Michael Maskery #73554 on 2/1/2021.
The application has been amended as follows: 
1.	(Currently Amended) A communication service provider (CSP) system comprising:
a service negotiation function configured to interact with a customer of the CSP to negotiate a service level agreement for providing a network slice instance as a service;
a network slice subnet management function associated with a network slice subnet instance, the network slice subnet management function configured to implement and manage operation of the network slice subnet instance;
a network slice management function configured to implement, based on network resource requirements included in the service level agreement, the network slice instance that includes the network slice subnet instance, the network slice management function configured to manage operation of the network slice 
a management exposure function operatively connected to the network slice management function, the management exposure function configured to expose one or more management functionalities in the network slice management function to the customer in accordance with the service level agreement which specifies one or more management functionalities in the network slice management function to be exposed to the customer to provide the customer access to the one or more management functionalities in the network slice management function to manage operation of the network slice instance, said managing operation including using the exposed management functionalities to obtain data,
wherein one of the management functionalities in the network slice management function is for performance measurement, and
wherein the management exposure function is configured to expose the network slice management function to a management function of the customer by any one or more of:
providing an Application Programming Interface (API) to the customer, the API configured to enable the customer to interact with the network slice management function to manage operation of the network slice instance;
enabling the customer to subscribe to a management service provided by the network slice management function.

system as claimed in claim 1, wherein the network slice instance comprises network resources of a first network operator, and the network slice subnet instance comprises network resources of a second network operator different than the first network operator.

3.	(Currently Amended) The CSP system as claimed in claim 1, wherein the network slice instance comprises network resources of a first network domain, and the network slice subnet instance comprises network resources of a second network domain different than the first network domain.

4.	(Currently Amended) The CSP system as claimed in claim 1, further comprising a communication service management function configured to interact with the network slice management function to allocate resources to the network slice instance in accordance with the service level agreement.

5.	(Currently Amended) The CSP system as claimed in claim 4, wherein the network slice management function is further configured to interact with the network slice subnet management function to allocate resources to the network slice subnet instance in accordance with the service level agreement.

6.	(Cancelled) 

7.	(Cancelled) 

8.	(Currently Amended) The CSP system of claim 1, wherein the management exposure function is further configured, expose to the one or more management functionalities in the network slice subnet management function to provide the customer access to the one or more management functionalities in the network slice subnet management function to manage operation of the of the network slice subnet instance. 

9.	(Currently Amended) The CSP system of claim 1, wherein the service negotiation function is included in a Communication Service Management Function.

10.	(Currently Amended) The CSP system of claim 8, wherein the management exposure function is configured to expose the one or more network functionalities in the network slice subnet management function to the customer by any one or more of:
providing an Application Programming Interface (API) to the customer, the API configured to enable the customer to interact with the network slice subnet management function to manage operation of the network slice subnet instance;
enabling the customer to subscribe to a management service provided by the network slice subnet management function.

11.	(Currently Amended) A method comprising:

negotiating, by interaction between the customer and the CSMF, a Service Level Agreement (SLA) for providing the network slice instance as a service, the SLA including network resource requirements for the network slice instance negotiated based on the network slice requirements, the SLA specifying one or more management functionalities of a Network Slice Management Function (NSMF) to be exposed to the customer;
sending, by the CSMF to the NSMF, network resource requirements included in the SLA and an indication of the one or more management functionalities of the NSMF specified in the SLA that are to be exposed to the customer; and
receiving, by the CSMF, a response from the NSMF, the response indicating that the NSMF implemented a network slice instance in accordance with the network resource requirements and exposed the one or more management functionalities in the NSMF to the customer to provide the customer access to one or more management functionalities in the NSMF to manage operation of the network slice instance, said managing operation including using the exposed management functionalities to obtain data,
wherein one of the management functionalities in the NSMF is for performance measurement, and
wherein the NSMF is exposed, via a management exposure function, to a management function of the customer by any one or more of:
providing an Application Programming Interface (API) to the customer, the API configured to enable the customer to interact with the NSMF to manage operation of the network slice instance;
enabling the customer to subscribe to a management service provided by the NSMF.

12.	(Previously Presented) The method of claim 11, wherein negotiating the SLA comprises receiving, by the CSMF, any one or more of:
user population or demand requirements;
service requirements for one or more applications;
network KPI for aggregate customer requirements;
charging, authorization and security related requirements;
whether or not the service needs an exclusive network slice instance; and
exposure levels required.

13.	(Previously Presented) The method of claim 11, wherein negotiating the SLA comprises:
requesting, by the CSMF, a feasibility of providing network resources to satisfy the network slice requirements from the NSMF; and
receiving, by the CSMF, an indication from the NSMF of the feasibility of providing the network slice requirements.

14.	(Previously Presented) The method of claim 13, wherein requesting, by the CSMF, a feasibility of providing the network slice requirements comprises sending, to the NSMF, any one or more of:
network function chains;
network topology with specific resource requirements;
network function related requirements;
service requirements for the slice;
charging, authorization and security related requirements;
whether or not the service needs an exclusive NSI, NSSIs or network functions; and
exposure levels required.

15.-26.	(Cancelled)

27.	(Currently Amended) A processing unit comprising:
a processor; 
a non-transitory memory storing instructions which when executed by the processor cause the processor to provide a Communication Service Management Function (CSMF) configured to: 
receive a service request for providing a network slice instance as a service, the service request including network slice requirements;

send network resource requirements included in the SLA  and an indication of the one or more management functionalities of the NSMF specified in the SLA that are to be exposed to the customer to the NSMF; and
receive a response from the NSMF, the response indicating that the NSMF implemented a network slice instance in accordance with the network resource requirements and exposed the one or more management functionalities in the NSMF to the customer to provide the customer access to one or more management functionalities in the NSMF to manage operation of the network slice instance, said managing operation including using the exposed management functionalities to obtain data,
wherein one of the management functionalities in the NSMF is for performance measurement, and
wherein the NSMF is exposed, via a management exposure function, to a management function of the customer by any one or more of:
providing an Application Programming Interface (API) to the customer, the API configured to enable the customer to interact with the NSMF to manage operation of the network slice instance;
enabling the customer to subscribe to a management service provided by the NSMF.

28. (Cancelled) 

29. (Previously Presented) The method of claim 11 further comprising:
	prior to receiving the service request, sending, by the CSMF a service catalogue to the customer.

30. (Previously Presented) The processing unit of claim 27, wherein the CSMF is further configured to, prior to prior to receiving the service request, sending, by the CSMF a service catalogue to the customer. 

Please cancel claims 6, 7, 15-26, 28.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Claims 1-5, 8-14, 27, 29-30 are allowable over the prior art of record: the closest prior art of record (3GPP 3GPP TR 28.801 vl .1.0 (2017-03); 3rd Generation Partnership Project; Technical Specification Group Services and System Aspects;Telecommunication management; Study on management and orchestration of network slicing for next generation network ( Release 14) (Year: 2017)) does not teach or suggest in detail 
3GPP teaches a Network Slice Instance (NSI) is a managed entity in the operator’s network with a lifecycle independent of the lifecycle of the service instance(s). In particular, the service instances are not necessarily active through the whole duration of the run-time phase of the supporting NSI. The NSI lifecycle typically includes an instantiation, configuration and activation phase, a run-time phase and a decommissioning phase. During the NSI lifecycle the operator needs to manage the NSI... Whereas, stated above, Applicant's claimed invention states "receiving, by a Communication Service Management Function (CSMF) of a Communication Service Provider, a service request for providing a network slice instance as a service, the service request including network slice requirements; negotiating, by interaction between the customer and the CSMF, a Service Level Agreement (SLA) for providing the network slice instance as a service, the SLA including network resource requirements for the network slice instance negotiated based on the network slice requirements, the SLA specifying one or more management functionalities of a Network Slice Management Function (NSMF) to be exposed to the customer; sending, by the CSMF to the NSFM NSMF, network resource requirements included in the SLA and an indication of the one or more management functionalities of the NSMF specified in the SLA that are to be exposed to the customer; and receiving, by the CSMF, a response from the NSMF, the response indicating that the NSMF implemented a network slice instance in accordance with the network resource requirements and exposed the one or more management functionalities in the NSMF to the customer to provide the customer .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINOS DONABED whose telephone number is (571)272-8757.  The examiner can normally be reached on Monday - Friday 8:00pm - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NINOS DONABED/Primary Examiner, Art Unit 2444